                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
JOSEPH JOHN DEMARS            :       Civ. No. 3:18CV00432(SALM)
                              :
v.                            :
                              :
NANCY A. BERRYHILL,           :       March 31, 2019
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION       :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff, Joseph John Demars, brings this appeal pursuant

to §205(g) of the Social Security Act (“the Act”), as amended,

seeking review of a final decision by the Acting Commissioner of

the Social Security Administration (the “Commissioner”) denying

his application for Disability Insurance Benefits (“DIB”).

Plaintiff has moved for an order reversing the decision of the

Commissioner, or in the alternative, for remand [Doc. #27].

Defendant has filed a motion for an order affirming the decision

of the Commissioner [Doc. #33]. Plaintiff has filed a “Notice

Regarding the Commissioner’s Statements of Medical Evidence”

[Doc. #35]. This document contains some argument, and the Court

will construe it as plaintiff’s timely reply.

    For the reasons set forth below, plaintiff’s Motion to

Reverse or Remand [Doc. #27] is DENIED, and defendant’s Motion




                                  1
for an Order Affirming the Decision of the Commissioner [Doc.

#33] is GRANTED.

I.   PROCEDURAL HISTORY1

     Plaintiff filed an application for DIB on September 8,

2014,2 alleging disability beginning January 6, 2004, when

plaintiff “slipped off a truck at work and twisted his right

knee.” Doc. #27-2 at 1; see Certified Transcript of the

Administrative Record, Doc. #17 and attachments, compiled on May

13, 2018, (hereinafter “Tr.”) at 262-265. Plaintiff’s

application was denied initially on October 1, 2014, see Tr.

102-111, and upon reconsideration on January 14, 2015, see Tr.

112-122.

     On August 11, 2016, plaintiff, represented by Attorney

Christopher W. Dilworth,3 appeared and testified before

Administrative Law Judge (“ALJ”) Matthew Kuperstein. See Tr. 61-




1 Plaintiff submitted a statement of material facts with his
motion to reverse or remand. See Doc. #27-2. “The Commissioner
adopt[ed] Plaintiff’s recitation of the administrative
proceedings[,]” and provided additional facts with citations to
the administrative record. Doc. #33 at 2; see id. at 2-9. “The
plaintiff recognizes that the [Commissioner’s] evidentiary
references are found in the record according to the citations
provided.” Doc. #35 at 1.

2 The ALJ’s decision lists the application date as August 18,
2014. See Tr. 26. This discrepancy does not affect the Court’s
analysis.

3 Plaintiff is now represented by Attorney Gary W. Huebner. See
Doc. #27-1 at 13.
                                2
82, 85-89. Vocational Expert (“VE”) Edmond J. Calandra testified

telephonically at the hearing. See Tr. 83-85, 90-99. On June 13,

2017, ALJ Martha Bower issued an unfavorable decision pursuant

to HALLEX I-2-8-40, as ALJ Kuperstein was unavailable to issue a

decision.4 See Tr. 26-39. On January 9, 2018, the Appeals Council

denied plaintiff’s request for review, making the ALJ’s June 13,

2017, decision the final decision of the Commissioner. See Tr.

1-7. The case is now ripe for review under 42 U.S.C. §405(g).

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the court must decide

whether the Commissioner applied the correct legal principles in

making the determination. See Balsamo v. Chater, 142 F.3d 75, 79

(2d Cir. 1998). Second, the court must decide whether the

determination is supported by substantial evidence. See id.

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure




4 The Court refers to ALJ Bower when discussing “the ALJ” in this
ruling. When referring to ALJ Kuperstein, the Court does so by
name.
                                 3
that a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir.

1984). The ALJ is free to accept or reject the testimony of any

witness, but a “finding that the witness is not credible must

nevertheless be set forth with sufficient specificity to permit

                                4
intelligible plenary review of the record.” Williams ex rel.

Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir. 1988). It is

well established that “an ALJ’s credibility determination is

generally entitled to deference on appeal.” Selian v. Astrue,

708 F.3d 409, 420 (2d Cir. 2013); see also Kessler v. Colvin, 48

F. Supp. 3d 578, 595 (S.D.N.Y. 2014) (“A federal court must

afford great deference to the ALJ’s credibility finding, since

the ALJ had the opportunity to observe the claimant’s demeanor

while the claimant was testifying.” (citation and internal

quotation marks omitted)); Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (“Credibility

findings of an ALJ are entitled to great deference and therefore

can be reversed only if they are patently unreasonable.”

(citation and internal quotation marks omitted)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). “[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s



                                5
decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013).

III. SSA LEGAL STANDARD

     Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

     To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); see also 20 C.F.R. §404.1520(c) (requiring that

the impairment “significantly limit[] ... physical or mental

ability to do basic work activities[]” to be considered

“severe”).5


5 Some of the Regulations cited in this decision, particularly
those applicable to the review of medical source evidence, were
amended effective March 27, 2017. Those “new regulations apply
only to claims filed on or after March 27, 2017.” Smith v.
                                6
    There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:

    First, the Secretary considers whether the claimant is
    currently engaged in substantial gainful activity. If he
    is not, the Secretary next considers whether the
    claimant has a “severe impairment” which significantly
    limits his physical or mental ability to do basic work
    activities. If the claimant suffers such an impairment,
    the third inquiry is whether, based solely on medical
    evidence, the claimant has an impairment which is listed
    in Appendix 1 of the regulations. If the claimant has
    such an impairment, the Secretary will consider him
    disabled without considering vocational factors such as
    age, education, and work experience; the Secretary
    presumes that a claimant who is afflicted with a “listed”
    impairment is unable to perform substantial gainful
    activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

    Assuming the claimant does not have a listed impairment,
    the fourth inquiry is whether, despite the claimant’s
    severe impairment, he has the residual functional
    capacity to perform his past work. Finally, if the
    claimant is unable to perform his past work, the


Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018) (summary order).
Where a plaintiff’s claim for benefits was filed prior to March
27, 2017, “the Court reviews the ALJ’s decision under the
earlier regulations[.]” Rodriguez v. Colvin, No.
3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4,
2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at *4
(E.D.N.Y. Sept. 30, 2018) (“While the Act was amended effective
March 27, 2017, the Court reviews the ALJ’s decision under the
earlier regulations because the Plaintiff’s application was
filed before the new regulations went into effect.” (citation
omitted)).
                                7
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.
Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” (“RFC”) is what a person is still

capable of doing despite limitations resulting from her physical

and mental impairments. See 20 C.F.R. §404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that the Social Security Act is a remedial statute to be


                                 8
broadly construed and liberally applied.” Id. (citation and

internal quotation marks omitted).

IV.   THE ALJ’S DECSION

      Following the above-described five-step evaluation process,

the ALJ concluded that plaintiff was not disabled under the Act.

See Tr. 35. At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity during the relevant

period, between his alleged onset date of January 6, 2004, and

his last insured date of March 31, 2009. See Tr. 28. At step

two, the ALJ found that plaintiff had the severe impairments of

“obesity, degenerative joint disease of the right knee with a

history of knee replacement, and osteoarthritis of the left

knee[.]” Tr. 29.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See Tr. 29. The ALJ specifically

considered Listing 1.02 (dysfunction of a major weight-bearing

joint due to any cause). See Tr. 29. Before moving on to step

four, the ALJ found plaintiff had the RFC

      to perform sedentary work as defined in 20 CFR
      404.1567(a) except: The claimant was limited to only
      occasional use of foot controls with the right lower
      extremity, to only occasional climbing of ramps or
      stairs, balancing, and stooping, and to no climbing of
      ladders, ropes, or scaffolds, kneeling, crouching, or
      crawling.

                                 9
Tr. 29.

     At step four, the ALJ concluded that plaintiff is unable to

perform any of his past relevant work. See Tr. 37. At step five,

and after considering the testimony of the VE as well as

plaintiff’s age, education, work experience, and RFC, the ALJ

found “there were jobs that existed in significant numbers in

the national economy that plaintiff could have performed” during

the relevant period. Tr. 37.

V. DISCUSSION

Plaintiff claims that the ALJ erred by:

  1. Concluding that plaintiff’s lower right extremity
     impairment did not meet Listings 1.02 and/or 1.03, see Doc.
     #27-1 at 3-6;

  2. Failing to properly apply the treating physician rule to
     the May 13, 2016, medical opinion of Dr. Vincent Williams,
     see id. at 9-12; and

  3. Failing to properly apply SSR 02-1p, relating to the
     evaluation of plaintiff’s obesity at step three and
     subsequent steps, see id. at 6-9.

     Before turning to plaintiff’s arguments, the Court pauses

briefly to address plaintiff’s Workers’ Compensation claim, and

the impact that claim had on the development of plaintiff’s

medical records. Plaintiff alleges that his disability began on

January 6, 2004, when he slipped at work and twisted his right

knee. See Tr. 26; Doc. #27-2 at 1. At the time, plaintiff was

working as a cement truck driver, and needed use of his right

                               10
leg to operate the truck’s foot pedals continuously. See Tr. 62.

The ALJ expressly acknowledged in her RFC determination that

plaintiff, during the relevant period, “was limited to only

occasional use of foot controls with the right lower extremity,”

meaning that “the demands of the claimant’s past relevant work

exceeded the residual functional capacity.” Tr. 29; Tr. 37.

    Plaintiff filed a claim for Worker’s Compensation benefits,

and ultimately settled that claim. See Tr. 257-61. Many of the

medical reports generated during the relevant time frame

provided an assessment of plaintiff’s status -- categorizing him

as temporarily disabled, permanently disabled, or capable of

performing sedentary work -- directly to plaintiff’s worker’s

compensation carrier. See, e.g., 480, 488.

    As the ALJ noted repeatedly in her decision: “A statement

by a medical source that you are ‘disabled’ or ‘unable to work’

does not mean that we will determine that you are disabled.” 20

C.F.R. §404.1527(d)(1). SSA Regulations state that the

Commissioner is “responsible for making the determination or

decision about whether you meet the statutory definition of

disability. ... [The SSA] will not give any special significance

to the source of an opinion on issues reserved to the

Commissioner[.]” 20 C.F.R. §§404.1527(d)(1), (d)(3) (emphasis

added).

    As ALJ Kuperstein explained to plaintiff at the hearing:

                               11
      I see you did have a Workers’ Compensation matter that
      recently settled, but this is independent of that, and,
      and Workers’ Compensation, if you can’t do your past
      work, then they, they pay you money and so forth, but
      this is different. I need to determine if there’s other
      work you could have done, even work that didn’t involve,
      you know, that you could have done from a seated
      position.

Tr. 62 (emphases added). Additionally, as ALJ Bower noted in her

decision, “it is not clear as to whether statements [assessing

plaintiff’s disability status] are referencing the claimant’s

specific past work or all work.” Tr. 36. ALJ Bower, as discussed

below, appropriately considered the reports of plaintiff’s

physicians, even though she did not give deference to their

statements classifying plaintiff as disabled or unable to work.

      A. Listings 1.02 and 1.03

      In discussing, at step three, whether plaintiff met any of

the listings, the ALJ did only three things. First, she

acknowledged that she was obligated to consider plaintiff’s

obesity under SSR 02-1p in making her determination; second, she

outlined the criteria of Listing 1.02; and third, she concluded:

“The claimant’s impairment does not meet these conditions.” Tr.

29.

      Plaintiff argues that the ALJ erred in not finding that

plaintiff met Listing 1.02 and that the ALJ’s single sentence

determination that plaintiff did not meet this listing was

legally insufficient. See Doc. #27-1 at 3-6. Plaintiff further


                                  12
argues that the ALJ should have considered Listing 1.03 in

addition to Listing 1.02. See Doc. 27-1 at 5-6. The Commissioner

argues that the ALJ’s decision should be affirmed because her

reasoning for finding that plaintiff did not meet Listing 1.02

can be clearly gleaned from other portions of her decision, and

those reasons also require a conclusion that the plaintiff did

not meet Listing 1.03. See Doc. #33 at 13-22.

         1. Inability to Ambulate Effectively

    Listings 1.02 and 1.03 both place the burden on plaintiff

to demonstrate an “inability to ambulate effectively[.]” 20

C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 1.02, 1.03. The

Regulations define this term:

    Inability to ambulate effectively means an extreme
    limitation   of   the   ability   to  walk;   i.e.,   an
    impairment(s) that interferes very seriously with the
    individual's ability to independently initiate, sustain,
    or complete activities. Ineffective ambulation is
    defined generally as having insufficient lower extremity
    functioning [] to permit independent ambulation without
    the use of a hand-held assistive device(s) that limits
    the functioning of both upper extremities. ... To
    ambulate effectively, individuals must be capable of
    sustaining a reasonable walking pace over a sufficient
    distance to be able to carry out activities of daily
    living. They must have the ability to travel without
    companion assistance to and from a place of employment
    or school. Therefore, examples of ineffective ambulation
    include, but are not limited to, the inability to walk
    without the use of a walker, two crutches or two canes,
    the inability to walk a block at a reasonable pace on
    rough or uneven surfaces, the inability to use standard
    public transportation, the inability to carry out
    routine ambulatory activities, such as shopping and
    banking, and the inability to climb a few steps at a
    reasonable pace with the use of a single hand rail. The

                                13
    ability to walk independently about one's home without
    the use of assistive devices does not, in and of itself,
    constitute effective ambulation.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 1.00(B)(2)(b).

    When discussing plaintiff’s RFC, the ALJ expressly

discussed plaintiff’s ability to ambulate effectively.

Specifically, the ALJ noted that plaintiff: (1) was able to

drive, see Tr. 30; (2) used a cane (singular) from 2015-2017,

and used crutches (plural) intermittently throughout his course

of knee surgeries, see Tr. 30; but (3) “needed only minimal use

of crutches or a cane during the period in question[,]” Tr. 32;

and (4) was “able to ambulate without” using his crutches, Tr.

34. The ALJ also expressly considered plaintiff’s obesity,

stating that plaintiff: “was able to ambulate and carry his

weight” in spite of his “diffuse[]” pain. Tr. 34 (emphasis

added).

    Pointing to records documenting his knee pain, joint

stiffness, and (periodic) need to use crutches and/or a cane,

plaintiff argues that he has demonstrated that he is unable to

ambulate effectively. See Doc. #27-1 at 4. While the records

identified by plaintiff, and discussed by the ALJ, document that

there were discrete periods where plaintiff was unable to

ambulate effectively, that alone is not enough to meet

plaintiff’s burden. See 42 U.S.C. §423(d)(1)(A). A disability is

a condition that is “expected to result in death or which has

                               14
lasted or can be expected to last for a continuous period of not

less than 12 months.” Id. There is substantial evidence to

support the ALJ’s conclusion that plaintiff’s inability to

ambulate effectively between the relevant dates (January 6,

2004, to March 31, 2009) did not, and was not expected to, last

for more than twelve continuous months.

    Plaintiff’s medical records document that his inability to

ambulate was intermittent. See Tr. 30, 32-34; see also Doc. #33

at 17-21. For example, multiple records covering the relevant

time period discuss plaintiff’s ability to walk. These records

note plaintiff’s (typically antalgic) gait, and whether or not

he walked with a limp, or that his knee was stable, but they

make no reference to the use of any assistive device. See Tr.

706-07, 714, 720, 732, 734, 766. The physicians who wrote these

reports did make note when plaintiff needed to use crutches,

and, similarly, expressly stated on several occasions that he

was able to ambulate without them. See, e.g., Tr. 479, 469, 725,

762, 759. These records are substantial evidence supporting the

ALJ’s express conclusion that plaintiff did not meet Listing

1.02, and render harmless any error in her failure to consider

whether he met Listing 1.03.

    Plaintiff often needed to use a single cane or a knee

brace. See Tr. 760, 698, 711, 749, 935, 770, 487. However, a

claimant is not inherently unable to ambulate effectively when

                               15
he requires use of an assistive device that does not limit his

use of both upper extremities. See Hopkins v. Colvin, No.

13CV4803(AT)(AJP), 2014 WL 2526837, at *17 (S.D.N.Y. June 5,

2014), report and recommendation adopted, 2014 WL 4392209

(S.D.N.Y. Sept. 5, 2014) (knee brace); Hilliard v. Colvin, No.

13CV1942(AJP), 2013 WL 5863546, at *13 (S.D.N.Y. Oct. 31, 2013)

(“one cane (not two)[]”). It is possible for a claimant to

demonstrate an inability to ambulate effectively without showing

the need to use assistive devices that limit the function of

both upper extremities. See Smith v. Colvin, No. 15CV1166(AWT),

2017 WL 634497, at *6 n.8 (D. Conn. Feb. 16, 2017). Here,

however, the ALJ did not rely solely on plaintiff’s use or non-

use of devices in reaching her conclusion regarding ability to

ambulate effectively. Plaintiff’s own testimony confirmed that

his bedroom had been on the second floor of his home during the

relevant period, evincing his ability to climb stairs. See Tr.

70. As noted by the ALJ, plaintiff is able to drive, and does so

regularly. See Tr. 30, 66. The ALJ also focused on statements

from plaintiff’s physicians that plaintiff had no pain when

resting, had adequate knee flexion, was able to participate in

physical therapy five times a week, and treated with “a home

exercise program [and] activity modulation[.]” Tr. 33-35.

    It appears that plaintiff’s condition may have continued to

deteriorate after his last insured date, as evinced by his

                               16
inability to complete a journey to Vermont in 2013, see Tr. 30,

74, and the relocation of his bedroom to the first floor in

2010, see Tr. 70, because he had “increased difficulty climbing

the stairs[,]” Tr. 30. But the question before this Court is

whether substantial evidence supports the ALJ’s conclusion that

plaintiff was not disabled between January 6, 2004, and March

31, 2009. As to plaintiff’s arguments regarding Listings 1.02

and 1.03, the Court finds that substantial evidence supports the

ALJ’s conclusion that plaintiff failed to meet his burden of

showing that he had an “inability to ambulate effectively[]”

“for a continuous period of not less than 12 months[]” during

the relevant period. 42 U.S.C. §423(d)(1)(A); 20 C.F.R. § Pt.

404, Subpt. P, App. 1, Listing 1.02, 1.03.

         2. The ALJ’s Analysis at Step Three

    The Commissioner does not contest that the ALJ’s single

sentence statement that plaintiff did not meet Listing 1.02 –-

standing alone -- provides insufficient support for her

conclusions, but contends that in the ALJ’s “thorough and

detailed decision, the ALJ considered the criteria of the

Listing, and [her] reasoning and analysis for [her] finding at

step three can easily be gleaned from [her] decision.” Doc. #33

at 13. As discussed above, the Court agrees.

    “[T]he absence of an express rationale does not prevent us

from upholding the ALJ’s determination regarding appellant’s

                               17
claimed listed impairments, since portions of the ALJ’s decision

and the evidence before [her] indicate that [her] conclusion was

supported by substantial evidence.” Berry v. Schweiker, 675 F.2d

464, 468 (2d Cir. 1982) (per curiam). Here, “[a]lthough the ALJ

did not explicitly discuss [specific listings], [her] general

conclusion (that [plaintiff] did not meet a listed impairment)

is supported by substantial evidence.” Solis v. Berryhill, 692

F. App’x 46, 48 (2d Cir. 2017) (summary order). The ALJ

discussed plaintiff’s ability to ambulate, a key component of

both listings. The fact that the ALJ elected not to repeat her

analysis both while discussing step three and while discussing

plaintiff’s RFC does not constitute reversible error.

    B. The Treating Physician Rule

    Plaintiff argues that the ALJ failed to give appropriate

weight, as required by the Treating Physician Rule, to a lower

extremities impairment questionnaire completed by Dr. Williams

in May 2016. See Doc. #27-1 at 9-12; Tr. 1264-71 (hereinafter

the “May 2016 Report”). In the May 2016 Report, Dr. Williams

opined that, since 2006, plaintiff has needed two canes, could

not sustain ambulation, could neither sit nor stand/walk for any

portion of a work day, and needed to elevate his right leg for

20-30 minutes of every hour. See Tr. At 1266-68. Plaintiff also

contends that the ALJ’s explanation of the assignment of weight

was “conclusory” and therefore insufficient. See id. at 10. The

                               18
Commissioner argues that the ALJ’s assignment of weight to this

report complied with applicable law, and that the ALJ adequately

considered the relevant factors. See Doc. #33 at 24-30.

Plaintiff does not challenge the ALJ’s assignment of weight to

opinions of Dr. Williams dated 2006, 2007, 2008, and 2009,6 but

limits his argument to the May 2016 Report.7

     With respect to the nature and severity of a claimant’s
     impairment(s), the SSA recognizes a treating physician
     rule of deference to the views of the physician who has
     engaged in the primary treatment of the claimant[.]
     According to this rule, the opinion of a claimant’s
     treating physician as to the nature and severity of the
     impairment is given controlling weight so long as it is
     well-supported by medically acceptable clinical and
     laboratory diagnostic techniques and is not inconsistent
     with the other substantial evidence in the case record.


6 Unlike the May 2016 Report, these opinions were not detailed
assessments of plaintiff’s functional abilities but rather
conclusory statements contained in Dr. Williams’ treatment notes
that plaintiff was disabled. See Tr. 707, 721, 726, 770, 772,
773, 793, 799, 810. After noting that these conclusions were
“not entitled to any special significant weight[,]” (citing 20
C.F.R. 404.1527(e)(1)-(3)) the ALJ rejected the conclusions
because it was “not clear as to whether [the] statements are
referencing the claimant’s specific past work or all work[,]”
and because the statements were internally inconsistent,
referencing plaintiff’s ability to perform sedentary work, see
Tr. 480, 793, 803, 904, 1001, 1003. Tr. 36. The Court notes that
every report containing these statements was sent directly to
plaintiff’s Workers’ Compensation carrier, which supports the
ALJ’s conclusion that the statements may have only been in
reference to plaintiff’s past work. See Tr. 707, 721, 726, 770,
772, 773, 793, 799, 810.
7 Plaintiff does not challenge the ALJ’s similar assignment of
“little weight” to the disability questionnaires completed by
Dr. Adrienne Parad in March 2015 and September 2016, each of
which stated that plaintiff can only sit or stand for one hour
each during an eight-hour work day, and that the need for such
restrictions began on January 6, 2004. See Tr. 1134, 1430.
                               19
Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citations

and quotation marks omitted) (emphasis added). The ALJ gave

“little weight” to the May 2016 Report, and did not afford it

controlling weight. See Tr. 36. Dr. Williams, plaintiff’s

treating orthopedic surgeon, is a treating physician under the

applicable regulations. The ALJ acknowledged this, and the

Commissioner does not contest that Dr. Williams’ opinions

regarding the nature and severity of plaintiff’s impairments

would be entitled to controlling weight, if they were well-

supported and not inconsistent with other substantial evidence.

See Doc. #33 at 25.

    The ALJ expressly afforded “little weight” to Dr. Williams’

May 2016, report because (1) it was “not ‘not inconsistent’ with

the medical evidence;” and (2) “it was provided several years

after the period in question[]” and was contradicted by other

statements by Dr. Williams that were made during or closer to

the relevant time period. Tr. 36. In evaluating Dr. Williams’

other opinions, in the same section of her analysis, the ALJ

made several observations that provide additional bases for

discounting the May 2016 Report: (1) conclusions regarding

disability are not medical opinions, but rather administrative

findings, properly reserved to the Commissioner; (2) it was

unclear whether Dr. Williams was familiar with the SSA’s


                               20
“disability evaluation program or the evidence of record[;]” and

(3) some of Dr. Williams’ statements were “internally

inconsistent,” asserting both that plaintiff was totally

disabled and that he was capable of sedentary work. Tr. 36.

    The Court finds that the record supports the ALJ’s

assignment of little weight to Dr. Williams’ May 2016 Report,

and the ALJ’s decision not to assign controlling weight to Dr.

Williams’ opinion therein.

    The report at issue is a check-box questionnaire. Such

forms are “weak evidence at best[,]” and are “only marginally

useful for purposes of creating a meaningful and reviewable

factual record. Such form reports provide little reason to

afford much weight to a treating physician’s opinion.” Cote v.

Berryhill, No. 3:17CV01843(SALM), 2018 WL 4092068, at *14 (D.

Conn. Aug. 28, 2018) (citations and quotation marks omitted)

(collecting cases). The conclusory statements in the May 2016

Report that plaintiff was disabled are not afforded any special

weight. See 20 C.F.R. §§404.1527(d)(1), (d)(3).

    As to the functional limitations described in the May 2016

Report, the ALJ properly concluded that the opinion was

inconsistent with other substantial evidence –- including Dr.

Williams’ own contemporaneous notes. Dr. Williams’ notes, and

the notes of other treating physicians, expressly acknowledge

plaintiff’s ability to walk, even without any assistive devices,

                               21
see Tr. 706-07, 714, 720, 732, 734, 766, contradicting the May

2016 Report’s conclusion that plaintiff is unable to stand or

walk for any period of time, see Tr. 1267.

    Dr. Williams’ notes did not often include restrictions on

plaintiff’s mobility, and when they did, the restrictions were

less restrictive than those suggested in the May 2016 Report.

See Tr. 706 (“Apply ice for 20-30 minutes twice a day as

needed[.]”); Tr. 734 (“His treatment will consist of activity

modulation and NSAID’s[.]”); Tr. 750 (“His treatment will

consist of activity modulation and referral to physical

therapy.”); Tr. 763 (“His treatment will consist of activity

modulation and use of a knee brace[.]”); Tr. 770 (“His treatment

will consist of use of a knee brace and weight loss[.]”); Tr.

780 (“His treatment will consist of activity modulation and use

of a knee brace[.]”); Tr. 786 (“His treatment will consist of a

home exercise program, referral to physical therapy, NSAID’s and

use of a knee brace.”); see also generally Tr. 696-850 (Exhibit

9F, referenced extensively by the ALJ: “Medical Records dated

7/19/2005 to 12/11/2012 from Center for Orthopedics”). As

discussed above, Dr. Williams’ notes also repeatedly and

expressly contemplate plaintiff’s ability to function in some

form of sedentary work environment. See e.g. Tr. 480, 791, 803,

817, 1001. Dr. Williams’ own notes from the relevant time period

also provide no support for the conclusion in the May 2016

                               22
Report that, as early as 2006, plaintiff needed to elevate his

leg for up to 30 minutes every hour. See Tr. 1268.

    Plaintiff argues that the ALJ failed to provide proper

support for discounting this opinion because:

    [T]he ALJ rejected Dr. Williams’s questionnaire because
    “[a]s of February 2009, Dr. Williams had opined that the
    claimant was capable of sedentary work” (R. 36). On
    February 27, 2009, Dr. Williams actually wrote, “Mr.
    Demars is totally disabled. He is only capable of the
    most sedentary type of work, and given his lack of
    education or other skills, may not be employable” (R.
    480). The plaintiff submits that the ALJ’s reasoning in
    support of the weight to assign Dr. Williams’s 2016
    opinion does not constitute “good reasons” within the
    meaning of the regulation.

Doc. #27-1 at 10. In essence, plaintiff urges the adoption of

the conclusions Dr. Williams reached, conclusions which relied

not on Dr. Williams’ medical knowledge, but his assessment of

plaintiff’s ability to find work “given his lack of education or

other skills[.]” Id. (quoting Tr. 480). These are precisely the

type of conclusions which are not entitled to deference under

sections 404.1527(d)(1) and (d)(3). The SSA, not an individual

doctor, is “responsible for making the determination or decision

about whether you meet the statutory definition of disability.”

20 C.F.R. §404.1527(d)(1). (emphasis added).

    The Court further concludes that the ALJ sufficiently

addressed the relevant factors in determining the proper weight

to assign the May 2016 Report.




                                 23
    If the treating source’s opinion is not given
    controlling weight, the ALJ considers the following
    factors when deciding how much weight to give the
    opinion: length of treatment relationship, frequency of
    examination, nature and extent of the treatment
    relationship, relevant evidence used to support the
    opinion, consistency of the opinion with the entire
    record, and the expertise and specialized knowledge of
    the source. See 20 C.F.R. §§404.1527(c)(2)-(6); SSR 96-
    2P, 1996 WL 374188, at *2; see also Selian v. Astrue,
    708 F.3d 409, 418 (2d Cir. 2013) (per curiam) (setting
    forth the factors an ALJ must consider when evaluating
    opinion evidence). After considering these factors, the
    ALJ must “give good reasons” for the weight he [or she]
    affords to the treating source’s opinion.

Berg v. Colvin, No. 3:14CV01042(SALM), 2016 WL 53823, at *4 (D.

Conn. Jan. 5, 2016). The Second Circuit does not require a

“slavish recitation of each and every factor [of 20 C.F.R.

§404.1527(c)] where the ALJ’s reasoning and adherence to the

regulation are clear.” Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013).

    Plaintiff argues that these factors were insufficiently

discussed, focusing on the length of plaintiff’s treatment

relationship with Dr. Williams, and Dr. Williams’ specialization

as an orthopedic surgeon. The ALJ expressly considered the

“relevant evidence used to support the opinion, consistency of

the opinion with the entire record,” Berg, 2016 WL 53823, at *4,

in giving little weight to Dr. Williams’ May 2016 Report. See

Tr. 36. From the rest of the ALJ’s decision, it is apparent that

she also considered the remaining factors. Indeed, the ALJ

discussed Dr. Williams’ treatment records numerous times,

                               24
specifically citing to records from throughout the period of his

treatment of plaintiff, in significant detail. See Tr. 32-36.

The ALJ specifically noted that Dr. Williams performed multiple

surgeries on plaintiff, and that he had been treating plaintiff

regularly since 2006. See Tr. 32 (noting that plaintiff treated

with Dr. Williams in 2006); Tr. 34 (noting Dr. Williams

performed surgery on plaintiff in 2009); Tr. 36 (evaluating Dr.

Williams’ opinions and treatment notes from 2006, 2007, 2008,

and 2009).

    The record supports the ALJ’s conclusion that the May 2016

Report was inconsistent with the evidence as a whole and not

adequately supported by the record. In so doing, the ALJ

properly considered Dr. Williams’ expertise and treating

relationship with plaintiff, thus applying all of the factors of

20 C.F.R. §404.1527(c)(2)-(6). As discussed above, Dr. Williams’

conclusions that plaintiff was disabled are not entitled to

weight, see 20 C.F.R. §404.1527(d)(1), (d)(3), and those

conclusions were undermined by Dr. Williams’ own statements

indicating that plaintiff could do work other than his past

work, see Tr. 36. The ALJ repeatedly relied, throughout her

ruling, on Dr. Williams’ contemporaneous treatment notes

describing plaintiff’s treatment and functional abilities. See

Tr. 32, 34. As the ALJ also noted, Dr. Williams’ familiarity

with social security regulations was never established, see id.,

                               25
further weighing against adoption of his conclusory opinions on

matters reserved to the Commissioner, see 20 C.F.R.

§404.1527(c)(6).

     Accordingly, the Court concludes that the ALJ’s assignment

of little weight to Dr. Williams’ May 2016 Report was not error.

     C. Application of SSR 02-1p

     Plaintiff contends the ALJ erred in her application of SSR

02-1p, which provides guidance regarding the impact of obesity

in all five steps of the evaluation process. See SSR 02-1p, 2002

WL 34686281 (S.S.A. Sept. 12, 2002). Plaintiff alleges that the

ALJ’s error impacts her analysis at step three and remaining

steps.8 See Doc. #27-1 at 6-9. The Commissioner contends that the

ALJ’s repeated discussion of plaintiff’s obesity in weighing

medical evidence was legally sufficient, and that “[p]laintiff

does not appear to point to any specific functional limitations

resulting from obesity that are not already included in the

ALJ’s RFC finding.” Doc. #33 at 24; see id. at 22-23.

     In considering the combined effects of plaintiff’s

impairments, “obesity can rise to the level of a disabling

impairment under certain circumstances -- generally speaking,

when it increases the severity of coexisting impairments,

particularly those affecting the musculoskeletal, cardiovascular


8 The ALJ concluded that obesity was one of plaintiff’s severe
impairments at step two. See Tr. 29.
                               26
and respiratory systems.” Crossman v. Astrue, 783 F. Supp. 2d

300, 309 (D. Conn. 2010) (emphasis added). “Obesity alone can

also be a medically equivalent listed impairment if it results

in an inability to ambulate effectively.” Id. (citation and

quotation marks omitted) (emphasis added).

    “[T]he ALJ is required to consider the effects of obesity

in combination with other impairments throughout the five-step

evaluation process.” Id. However, the ALJ “will not make

assumptions about the severity or functional effects of obesity

combined with other impairments.” SSR 02-1p, 2002 WL 34686281 at

*6. “Obesity in combination with another impairment may or may

not increase the severity or functional limitations of the other

impairment. We will evaluate each case based on the information

in the case record.” Id.

         1. Impact of Obesity on Plaintiff’s RFC

    With regard to his RFC, “plaintiff submits that a residual

functional capacity that includes occasional climbing of stairs,

balancing and stooping, is inconsistent with a failed total knee

replacement and morbid obesity.” Doc. #27-1 at 9. Plaintiff also

argues that the ALJ’s discussion of Dr. Saberski’s March 2009

report (Tr. 468-472) is a mischaracterization, requiring remand.

See id. at 8-9.

    First, the Court notes that none of the jobs identified by

the VE and relied upon by the ALJ require any climbing of

                               27
stairs, balancing or stooping. See Tr. 38; Dep’t of Labor,

Selected Characteristics of Occupations Defined in the Revised

Dictionary of Occupational Titles 135 (1993) (Painter, DOT Code

735.687-018, Climbing, Not Present; Balancing, Not Present;

Stooping, Not Present); id. at 302 (Jewel Stringer, DOT Code

770.687-026, same); id. at 46 (Surveillance-System Monitor, DOT

Code 379.367-010, same); id. at 238 (Grinding-Machine Operator,

Automatic, DOT Code 690.685-194, same); see also id. at ID-2

(defining abbreviations used in volume). Accordingly, any

alleged error regarding plaintiff’s RFC with respect to climbing

stairs, balancing, or stooping would be harmless.

    Plaintiff’s argument regarding RFC is also inconsistent

with his own representations regarding his functional abilities

during the period in question. As noted by the ALJ, plaintiff

testified that, while his ability to climb stairs has

deteriorated over time, he was able to climb stairs during the

relevant period. See Tr. 30, 70-71. Even at the time of the

hearing, plaintiff was able to drive and ride in a car, see Tr.

296, feed his cats, see Tr. 293, help with dishes, see Tr. 296,

and go grocery shopping in a seated position (using a scooter)

for over an hour on a regular basis, see Tr. 298.

    The ALJ summarized Dr. Saberski’s report as follows:

    In March 2009, the claimant treated with Lloyd Saberski,
    M.D., and he found that the claimant’s knee strength
    appeared to be good. He was able to ambulate and carry

                               28
       his weight but he had pain diffusely. (Exhibit 3F at 2).
       He discussed weaning the claimant off his OxyContin.
       (Exhibit 4F at 1). He opined that the claimant “had a
       work capacity” but did not indicate the work capacity.
       (Exhibit 3F at 4).

Tr. 34.9 Plaintiff asserts that Dr. Saberski’s report establishes

that

       the peculiar character of Mr. Demars’s morbid obesity
       was such that it affected his right lower extremity more
       than any other part of his body, in that it restricted
       venous and lymphatic in the right leg while he was
       sitting ([Tr.] 468-470). This is precisely the type of
       evidence for which SSR 02-1p was designed to address.

Doc. #27-1 at 9 (sic). Plaintiff, however, does not challenge

the ALJ’s RFC determination with regard to his ability to sit.10

As discussed above, he challenges the ALJ’s determination that

plaintiff could occasionally climb stairs, balance, or stoop.

       With regard to the ALJ’s characterization of Dr. Saberski’s

report, the ALJ is empowered to resolve ambiguities in the

record, and her resolution is entitled to deference.11 See Cage


9 The reference to Exbibit “4F at 1” in this paragraph appears to
be a typographical error. Tr. 34. Exhibit 4F is comprised of
records prepared by Dr. Williams, not Dr. Saberski. See Tr. 477-
97. The report to which the ALJ refers is contained in exhibit
3F (Tr. 468-72); Dr. Saberski “discussed weaning the claimant
off his OxyContin[]” on page 3 of that exhibit. Tr. 470.

10As discussed above, plaintiff did argue that the ALJ erred in
not affording controlling weight to Dr. Williams’ lower
extremities impairment questionnaire, which indicates that
plaintiff can sit for zero hours during an eight-hour work day.
See Doc. #27-1 at 9-12.

11Dr. Saberski’s report, unlike the report of Dr. Williams, does
not provide functional assessments to which plaintiff asserts
                                 29
v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (“[W]e

defer to the Commissioner’s resolution of conflicting

evidence.”); Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)

(“Genuine conflicts in the medical evidence are for the

Commissioner to resolve.”).

    Plaintiff acknowledges that the ALJ’s statements regarding

the report are factually accurate, with the exception of the

ALJ’s statement that the report reflects that plaintiff “had a

work capacity[.]” Tr. 34. The plaintiff is correct that this is

an error in the ALJ’s decision. While those words do appear in

Dr. Saberski’s report, the quotation by the ALJ does not

accurately reflect the context in which those words appear: “At

this time I do not believe Mr. Demars has a work capacity, given

his pain in the sitting position and his need for OxyContin.

This can change, and I certainly hope it can change with a

successful program.” Tr. 471.

    Dr. Saberski’s conclusion that plaintiff could not work is

not entitled to deference. See 20 C.F.R. §404.1527(d)(1),

(d)(3). Furthermore, Dr. Saberski’s conclusions regarding the

relevance of plaintiff’s “need for OxyContin” are undermined by



controlling weight should have been given. Rather, plaintiff
argues that in her determination of plaintiff’s RFC, the ALJ
gave less than a “fair reading of the entire report” because the
ALJ did not come to the conclusion plaintiff urges, that is,
that plaintiff “did not have meaningful use of the knee joint.”
Doc. #27-1 at 8.
                                30
his own statement elsewhere that plaintiff was “not impaired

from the medication” and his recommendation to take plaintiff

off the medication because it did “not appear to be increasing

function or appreciably decreasing pain.” Tr. 468, 470. These

statements undermine the contention that plaintiff could not

perform any work, as opposed to only his past work as a truck

driver, until he was successfully weaned off his medication.

    The ALJ acknowledged plaintiff’s self-reported complaints

of pain as outlined in the report. See Tr. 34. As the ALJ noted,

other physicians opined that plaintiff “had no pain at rest.”

Tr. 33. Plaintiff’s argument that Dr. Saberski’s report could be

interpreted in other ways is unavailing because “whether there

is substantial evidence supporting the appellant’s view is not

the question here; rather, we must decide whether substantial

evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523

F. App’x at 59. The Court finds that the ALJ did not commit

reversible error in her discussion of Dr. Saberski’s report, nor

in her evaluation of SSR 02-1p in determining plaintiff’s RFC.

         2. Impact of Obesity on Weight Assigned to Medical
            Evidence Generally

    Plaintiff argues that many of his physicians documented

that his obesity had damaging effects on his right knee, and

that the ALJ’s brief evaluation “ignored” some of that analysis

in a way that “falls well short of the SSA policy requiring the


                               31
ALJ to evaluate obesity and its effects on plaintiff’s

functioning.” Doc. #27-1 at 9; see also id. at 7-8.

      As discussed above, The ALJ specifically noted that

plaintiff “was able to ambulate and carry his weight.” Tr. 34.

“The claimant’s weight, including the impact on his ability to

ambulate as well as his other body systems, has been considered

within the functional limitations determined herein. (Exhibit 3F

at 2).” Tr. 35. The records cited to by the ALJ make repeated

mention of plaintiff’s obesity. This includes Dr. Saberski’s

March 2009 report (identified at the hearing as Exhibit 3F),

which stated that plaintiff “is certainly able to ambulate and

carry his 322 pounds[.]” Tr. 469. The ALJ also found plaintiff’s

obesity to be a severe impairment, acknowledging that it

“significantly limits his physical or mental ability to do basic

work activities.” Berry, 675 F.2d at 467 (per curiam); see Tr.

29.

      While “[i]t is certainly best practices to explicitly

consider the impact of obesity on Plaintiff’s functional

limitations in light of the other identified impairments, []

courts have upheld an ALJ’s general reference to obesity’s

impact at Step Four.” Holt v. Colvin, No. 16CV01971(VLB), 2018

WL 1293095, at *8 (D. Conn. Mar. 13, 2018) (collecting cases).

Here, the ALJ did more than provide a general reference. She

found plaintiff’s obesity to be a severe impairment, and, as

                                32
discussed in detail above, specifically evaluated the impact of

plaintiff’s obesity both on his ability to ambulate and other

functional limitations. See Tr. 29, 34-35. The Commissioner is

correct that “[p]laintiff does not appear to point to any

specific functional limitations resulting from obesity that are

not already included in the ALJ’s RFC finding.” Doc. #33 at 24

(emphasis added). Accordingly, the Court concludes that the ALJ

properly applied SSR 02-1p at all steps of her evaluation.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand [Doc. #27] is DENIED, and defendant’s Motion

for an Order Affirming the Decision of the Commissioner [Doc.

#33] is GRANTED.

      SO ORDERED at New Haven, Connecticut, this 31st day of

March, 2019.

                                     ________/s/_____________
                                     HON. SARAH A. L. MERRIAM
                                     UNITED STATES MAGISTRATE JUDGE




                                33
